

116 HR 6833 IH: Utilizing and Supporting Evacuated Peace Corps Volunteers Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6833IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Phillips (for himself, Mr. Young, Ms. McCollum, Mr. Garamendi, Ms. Wexton, Mr. Case, Mr. Sires, Mr. Huffman, Mr. Quigley, Mr. Kennedy, Mr. Engel, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide Peace Corps volunteers and trainees whose service was terminated as a result of the COVID–19 pandemic with health insurance, an expedited redeployment process, and domestic service opportunities, and for other purposes.1.Short titleThis Act may be cited as the Utilizing and Supporting Evacuated Peace Corps Volunteers Act.2.Health insurance continuation for Peace Corps volunteersSection 5(e) of the Peace Corps Act (22 U.S.C. 2504(e)) is amended—(1)by striking Volunteers shall receive such health care and inserting the following:(1)Volunteers shall receive such health care; and(2)by adding at the end the following new paragraphs:(2)Volunteers whose periods of service were subject to early termination as a result of the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), and applicants for enrollment described in section 8(a) whose training prior to enrollment was subject to early termination as a result of such public health emergency, shall receive—(A)2 months of health insurance upon their return to the United States; and(B)an opportunity to extend such health insurance, at the expense of such volunteer or applicant for enrollment, until the last day of the last week for which such volunteer or applicant for enrollment is eligible for payments under section 2102 of the CARES Act (Public Law 116–136).(3)Not later than 30 days prior to the date on which the period of service of a volunteer shall terminate, the Director of the Peace Corps, in consultation with the Secretary of Health and Human Services, shall provide general guidance to such volunteer on options for health care after termination other than health care provided by the Peace Corps, including—(A)on the application process and eligibility requirements for medical assistance under State plans under title XIX of the Social Security Act (or waivers of State plans);(B)on the qualified health plans (as defined in section 1301(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a))) offered through an Exchange established under title I of such Act, including on the enrollment periods for enrolling in such plans; and(C)in the case such volunteer is 25 years of age or younger, that such volunteer may be eligible to enroll as a dependent child in a group health plan or health insurance coverage in which the parent of such volunteer is enrolled if such plan or coverage offers such dependent coverage..3.Expedited hiring for Peace Corps volunteers(a)Noncompetitive eligibility hiring status(1)Distribution of informationNot later than 30 days after the date of enactment of this Act, and annually thereafter, the Director of the Office of Personnel Management, in coordination with the Director of the Peace Corps, shall prepare and distribute information to each Federal department and agency in the executive branch regarding the noncompetitive appointment eligibility available to Peace Corps volunteers for up to 3 years under Executive Order 11103 (22 U.S.C. 2504 note; relating to Providing for the Appointment of Former Peace Corps volunteers to the Civilian Career Services), as amended by Executive Order 12107 (44 Fed. Reg. 1055; relating to the Civil Service Commission and Labor-Management in the Federal Service), including the qualifications for such eligibility.(2)Expedited processEach Federal department and agency in the executive branch facing critical hiring needs as a result of the COVID–19 pandemic or that have unfilled noncompetitive positions shall establish a process by which staff with hiring authority receive the information described in paragraph (1) from the Office of Personnel Management about the expedited process for hiring such individuals who meet the minimum qualifications of a vacant position.(b)Corporation for national and community serviceThe Chief Executive Officer of the Corporation for National and Community Service, in coordination with the Director of the Peace Corps, shall establish an expedited process by which Peace Corps volunteers and trainees evacuated due to the COVID–19 public health emergency can participate in domestic service opportunities through AmeriCorps, FEMA Corps, or affiliated programs to help address the COVID–19 pandemic.(c)Foreign serviceSection 301(c) of the Foreign Service Act of 1980 (22 U.S.C. 3941(c)) is amended to read as follows:(c)(1)The fact that an applicant for appointment as a Foreign Service officer candidate is a veteran or disabled veteran shall be considered an affirmative factor in making such appointments.(2)The fact that an applicant for appointment as a Foreign Service officer candidate is a returned Peace Corps volunteer shall be considered an affirmative factor in making such appointments. The value accorded the affirmative factor under this paragraph shall be significant, but shall be less than the affirmative factor provided to individuals who qualify under paragraph (1).(3)In this subsection:(A)The term returned Peace Corps volunteer means an individual who has completed—(i)a full term of service as a volunteer under the Peace Corps Act (22 U.S.C. 2501 et seq.); or(ii)satisfactory service as a Peace Corps volunteer (as defined by the Director of the Peace Corps).(B)The term veteran or disabled veteran means an individual who is preference eligible (as defined in subparagraph (A), (B), or (C) of section 2108(3) of title 5, United States Code)..4.Resumption of Peace Corps operations(a)In generalAs soon as practicable after the Director of the Peace Corps determines, as a result of the cessation of the COVID–19 pandemic, that it is safe to resume Peace Corps global operations, the Director shall seek to resume, to the fullest extent possible, all of its programs in every country in which it operated immediately before the March 15, 2020, suspensions of all Peace Corps volunteer activities.(b)Report on restart of Peace Corps operations following end of public health emergencyNot later than 90 days after the date of enactment of this Act, the Director of the Peace Corps shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes the efforts of the Peace Corps to—(1)offer reenrollment to each Peace Corps volunteer and trainee whose service ended suddenly on March 15, 2020 (or earlier, in the case of volunteers who were serving China and Mongolia), due to the COVID–19 public health emergency;(2)obtain approval from countries, as appropriate, to return reenrolled volunteers and trainees to their previous assignments or countries of service;(3)provide additional measures necessary for the safety and health of volunteers and trainees and develop contingency plans in the event overseas operations are disrupted by future COVID–19 outbreaks;(4)develop and maintain a robust volunteer cohort; and(5)identify the anticipated additional appropriations or new statutory authorities that would be necessary to achieve the goal of safely redeploying 7,300 Peace Corps volunteers during the 1-year period beginning on the date on which Peace Corps operations resume.(c)Expedited reenrollment processThe Director of the Peace Corps shall establish an expedited process for the reenrollment of former Peace Corps volunteers and trainees whose service was interrupted as a result of the COVID–19 pandemic, including—(1)streamlining, to the fullest extent practicable, all application requirements for the reenrollment of such volunteers and trainees during the 2-year period beginning on March 15, 2020;(2)expediting the medical clearance for such volunteers and trainees to facilitate reenrollment;(3)starting on the date on which such a volunteer or trainee reenrolls, providing such volunteer and trainee with the compensation, allowances, benefits, and other terms and conditions of service to which such volunteer or trainee is entitled under the Peace Corps Act (22 U.S.C. 2501 et seq.); and(4)subject to the discretion of the Director of the Peace Corps, affording evacuated volunteers and trainees, to the fullest extent possible, the opportunity to return to their previous country of service and resume work in the project area in which they had been serving prior to the evacuation due to the COVID–19 public health emergency.(d)Reenroll definedIn this section, the term reenroll means a Peace Corps volunteer or trainee that was evacuated due to the COVID–19 public heath emergency resuming service in the Peace Corps for a length of time determined by the Director of the Peace Corps.5.Use of official seal, emblem, and name of the Peace CorpsSection 19(b) of the Peace Corps Act (22 U.S.C. 2518(b)) is amended—(1)in paragraph (1), by inserting after under this chapter the following: , except that the official seal or emblem and the name ‘Peace Corps’ may be used on any death announcement, gravestone, plaque, or other grave marker of any person who served as a volunteer or as an officer or employee of the Peace Corps under such rules as may be prescribed by the Director; and(2)in paragraph (2), by inserting or in accordance with the exception specified in paragraph (1), after under this chapter,.6.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act and section 5(e)(2) of the Peace Corps Act, as added by section 2, such sums as may be necessary for each of the fiscal years 2020 through 2022.